Citation Nr: 0639108	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  05-04 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for schizophrenia.  

2.  Entitlement to service connection for pneumonia.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to March 
1976.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  A Board decision in December 1997 denied the veteran's 
claim for service connection for an acquired psychiatric 
(nervous) disorder.  

2.  Evidence submitted since that December 1997 Board 
decision does not raise a reasonable possibility of 
substantiating this claim.  The additional evidence is merely 
cumulative of the evidence of record in December 1997.  

3.  The medical evidence of record does not reflect 
manifestations or a diagnosis of pneumonia or any other 
respiratory disorder during service or currently.


CONCLUSIONS OF LAW

1.  Evidence received since the December 1997 Board decision, 
which denied the veteran's claim for service connection for 
an acquired psychiatric (nervous) disorder, is not new and 
material and the claim is not reopened; the December 1997 
Board decision is final.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2006).  

2.  Residuals of pneumonia were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a November 2003 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA and 
private treatment records through April 1997 have been 
obtained.  He has not identified any additional evidence that 
needs to be obtained.  See Conway v. Principi, 353 F.3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires that VA provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See, too, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (also discussing the timing of the VCAA 
notice as it relates to prejudicial error).  Here, the RO 
sent the veteran a VCAA letter in November 2003, prior to 
initially adjudicating his claims in June 2004 and more 
recently in November 2004 and May 2005.  Consequently, 
there was no error in the timing of the VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.

Both of the veteran's claims in this case are for service 
connection - albeit one of which has been previously denied 
and not appealed, so first requiring the submission of new 
and material evidence to reopen it.  38 C.F.R. §§ 3.156, 
20.1100.  In any event, he was not provided notice of the 
type of information and evidence needed to establish 
downstream disability ratings and effective dates for the 
conditions at issue.  But this was nonprejudicial because the 
Board is denying his underlying claims for service 
connection, so these additional downstream elements of his 
claims are moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Schizophrenia

In December 1997, the Board issued a decision denying service 
connection for an acquired psychiatric (nervous) disorder, 
inclusive of schizophrenia, either paranoid or 
undifferentiated type, because there was no evidence of a 
psychiatric disorder during service and no evidence that a 
psychosis was manifest to a compensable degree within one 
year after the veteran's separation from service.  

A claim disallowed by the Board is usually final and binding 
on the veteran unless appealed to the Court (and vacated or 
overturned) or another exception to finality applies - such 
as the decision was clearly and unmistakably erroneous or the 
Chairman orders reconsideration of the decision.  38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 3.105, 20.1100.  

In order to reopen a previously and finally disallowed claim, 
the Court has indicated that a two-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disallowed on any basis.  
It should be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  



The evidence of record at the time of the December 1997 Board 
decision consisted primarily of the veteran's service medical 
records (including the report of his separation examination 
in March 1976), letters from his treating psychiatrist dated 
in 1987 and 1993, and VA clinic records dated from 1989 to 
1992.  The treatment records from during service were 
unremarkable for any mention of psychiatric symptoms, 
pertinent abnormal clinical findings, or diagnosis of any 
psychiatric disorder.  At the time of the veteran's military 
separation examination, he reported that he was nervous over 
personal problems; no abnormal psychiatric clinical findings 
were recorded by the examiner.  

The VA clinic records and the letters from the private 
psychiatrist reflected treatment for schizophrenia (a 
psychosis) only since July 1987.  

Evidence submitted since the December 1997 Board decision 
consists of additional statements and treatment records from 
the same private psychiatrist noted above, dated since July 
1987.  This evidence, just as the evidence that was 
previously of record, shows treatment for schizophrenia only 
since 1987 - keeping in mind the veteran's military service 
ended over 10 years prior, in March 1976.  In addition, 
a large packet of material was received in April 2005, 
consisting of records that were developed in conjunction with 
the veteran's claim for Social Security benefits.  These 
records reflect private treatment, also beginning in 1987, as 
well as VA treatment beginning in June 1985 and extending 
through December 2001 for a variety of ailments - including 
schizophrenia, although no psychiatric complaints or clinical 
findings were noted until May 1987.  Reports of a January 
1998 psychiatric evaluation note the veteran's statement that 
he had developed a mental condition in May 1987 and first 
received psychiatric treatment from a private psychiatrist in 
July 1987.  

The veteran also submitted copies of some of his service 
personnel records that were also previously of record.  They 
reflect his confinement during service for an assault and his 
"undesirable discharge," under other than honorable 
conditions, in March 1976.  (The Board notes parenthetically 
that the character of his discharge was later upgraded, 
apparently to a general discharge, which permits him to 
receive VA benefits.)  He also stated that he was 
hospitalized for psychiatric treatment near the end of his 
period of service.  He submitted the service personnel 
records as evidence of his psychiatric problems during 
service.  However, the records do not, on their face, note 
any psychiatric symptoms or disorder.  Moreover, those 
records were previously of record and were considered by the 
Board in 1997; accordingly, they are not new.  

In effect, all of the additional evidence submitted since the 
Board's 1997 decision is either cumulative of or duplicative 
of the evidence that was considered by the Board in 1997.  
This evidence shows nothing more than ongoing treatment for 
schizophrenia, beginning in 1987 - information that was 
already known in 1997.  So this evidence is not new.  See 
Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam).  
Further, none of this additional evidence tends to show 
either that his current schizophrenia was first manifest 
during service or within one year after his separation from 
service, or that his current psychiatric disorder is in any 
way related to service.  Accordingly, this evidence also is 
not material to the issue of service connection.  See Hickson 
v. West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 10 
Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Lastly, to the extent the veteran merely reiterates 
contentions previously made when the Board denied his claim 
in 1997, this, too, is not new evidence.  Cf. Bostain v. 
West, 11 Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312 
(1992).

In sum, the additional evidence received since 1997 simply 
does not raise a reasonable possibility of substantiating the 
veteran's claim, so his claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 
(2006).  



Pneumonia

The veteran contends he was hospitalized during advanced 
infantry training (AIT) and developed pneumonia during that 
hospitalization.  His service medical records, however, do 
not mention any complaints, clinical findings, or diagnosis 
indicative of pneumonia, and do not provide any evidence of 
the asserted hospitalization.  

Moreover, the post-service treatment records, dated since 
1985, also do not reflect treatment for pneumonia or any 
respiratory disorder, nor do they show the veteran had any 
residuals of pneumonia.  

The Court has held that service connection requires the 
presence of a current disability - i.e., proof the veteran 
has the condition claimed, usually in the way of a medical 
diagnosis.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Here, though, not only is there no medical evidence 
suggesting the veteran had pneumonia during service (as he 
alleges), but there also is no medical evidence suggesting he 
now has any residuals of any previous pneumonia or any other 
respiratory disorder.  

In the absence of medical evidence indicating the veteran 
currently has the claimed disorder, service connection must 
be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
See also Degmetich v. Brown, 104 F.3d 1328 (1997) and Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, this doctrine is inapplicable in his current appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

The petition to reopen the claim for service connection for 
schizophrenia is denied.  

The claim for service connection for pneumonia also is 
denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


